ORDER ACCEPTING RESIGNATION
Comes now John F. O’Donnell, Jr., an attorney admitted to the Bar of this State, and tenders his “Resignation from the Bar of the Supreme Court” pursuant to Admission and Discipline Rule 23, Section 17.
And this Court, being duly advised, now finds that John R. O’Donnell, Jr., has met the requirements of the above noted rule and, accordingly that his resignation should be accepted.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED by this Court that John R. O’Donnell, Jr., is hereby removed as a member of the Bar of this State and the Clerk of this Court is directed to *285remove his name from the Roll of Attorneys.
IT IS FURTHER ORDERED that John F. O’Donnell, Jr., must comply with the provisions of Admission and Discipline Rule 23, Section 4, in order to become eligible for reinstatement at a future date.
The Clerk of this Court is directed to forward notice of this Order in accordance with the provisions of Admission and Discipline Rule 23, Section 3(d) governing disbarment and suspension.
Costs of this proceeding are assessed against John F. O’Donnell, Jr.
All Justices concur.